DETAILED ACTION
Response to Amendment
Applicant's amendment filed June 18th, 2021 have been entered. Claims 1-4, 12-17, 20-21, and 23-24 have been amended. Claim 5 has been cancelled. Claim 25 has been added.

The Section 112, 2nd paragraph rejections made in the Office action mailed March 17th, 2021 have been withdrawn due to Applicant’s amendment and arguments being persuasive.
The Section 102/103 rejections made in the Office action mailed March 17th, 2021 have been withdrawn due to Applicant’s amendment and the Examiner’s amendment as recited below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Christian Best on August 5th, 2021.

The application has been amended as follows: 

1.	A three-dimensional, nonwoven substrate comprising:
	a first surface and a second surface;

	a first side edge and a second side edge connecting a first end edge and a second end edge;



 extending between the first end edge and the second end edge; and
	a central longitudinal extending between the first side edge and the second side edge perpendicular to the central lateral axis;
	wherein a line taken in a direction parallel or perpendicular to the central lateral axis of the three-dimensional, nonwoven substrate comprises:
		a non-apertured, first visually discernable zone in the nonwoven substrate; and
		an apertured second visually discernible zone in the nonwoven substrate;
		wherein the first visually discernible zone comprises a first pattern of first three-dimensional features on the first surface and/or the second surface, wherein at least some of the first three-dimensional features define a first microzone comprising a first region and a second region, wherein the first region and the second region have a difference in value for at least one intensive property, wherein the at least one intensive property is basis weight, thickness, and/or volumetric density;


		wherein the second visually discernible zone comprises a second pattern of second three-dimensional features on the first surface and/or the second surface, wherein at least some of the second three-dimensional features define a second microzone comprising a third region and a fourth region, wherein the third region and the fourth region have a difference in value for at least one intensive property, wherein the at least one intensive property is basis weight, thickness, and/or volumetric density, and a pattern of apertures such that the second visually discernable zone has an Effective Open Area in a range of about 3% to about 50%;
		wherein the first and second three-dimensional features are formed prior to the formation of the apertures and correspond to the shape of a shaped forming belt; and
		wherein the nonwoven substrate retains greater than 70% of an original caliper after at a pressure of 35 kPa.

 apertures have an Effective Aperture Area in a range of about 0.3 mm2 to about 15 mm2

6.	The nonwoven substrate of Claim 1, wherein portions of perimeters of at least some of the apertures comprise one or more fused portions.

7.	The nonwoven substrate of Claim 6, wherein portions of perimeters of at least some of the apertures are free of fused portions.

15.	The nonwoven substrate of Claim 1, wherein the line taken in the direction parallel or perpendicular to the central lateral axis of the three-dimensional nonwoven substrate comprises:
	a non-apertured, third visually discernible zone in the nonwoven substrate; and
		wherein the third visually discernible zone comprises a third pattern of third three-dimensional features on the first surface and/or the second surface, wherein at least some of the third three-dimensional features define a third microzone comprising a fifth region and a sixth region, wherein the fifth region and the sixth region have a difference in value for at least one intensive property, wherein the at least one intensive property is basis weight, thickness, and/or volumetric density;

		wherein the third three-dimensional features are also formed prior to the formation of the apertures and correspond to the shape of the shaped forming belt; and
		wherein the second visually discernible zone is positioned intermediate the first visually discernible zone and the third visually discernible zone.

19.	The nonwoven substrate of claim 1, wherein the intensive property for the third region and the fourth region is about 1.2X to about 10X.

20.	The nonwoven substrate of claim 1, wherein the intensive property for the second visually discernible zone is basis weight, thickness, and/or volumetric density, and wherein the basis weight, thickness, and/or volumetric density is greater than zero.

23.	(Cancelled)

24.	(Cancelled)

25.	(Cancelled)

26. (New) The nonwoven substrate of Claim 6, wherein the one or more fused portions surround at least 25% of the perimeter.

27. (New) The nonwoven substrate of Claim 26, wherein the one or more fused portions are formed on lateral sides of the apertures and not on leading or trailing edges of the apertures.

28. (New) The nonwoven substrate of Claim 1, wherein at least one of the apertures overlaps with at least one of the second three-dimensional features in a plan view.


Explanation of the Examiner’s Amendment
Regarding the alteration of lines 2-10:
The amendment was made for conciseness and the clarity of dependent claims and is not believed to alter the scope of the independent claim.

Regarding the addition of “at a pressure of 35 kPa”:
This avoids any Section 112, 2nd paragraph issues regarding scope and also prevents almost any nonwoven from anticipating the preceding limitation (nearly any at least partially resilient 
The range at that pressure is explicitly supported in the disclosure.
It works in combination with defining the three-dimensional features further explained below.

Regarding the addition of “wherein the first and second three-dimensional features are formed prior to the formation of the apertures and correspond to the shape of a shaped forming belt”
This was to differentiate the three-dimensional features from those of the prior art, especially ones that inherently or obviously retain the same/similar compression characteristics:
Regarding Nagahara:
Nagahara teaches the ridges and furrows comprising differences in thickness, density, and/or basis weight, wherein in view of Busam the apertures are formed in a visually discernible region from at least one non-apertured visually discernible region.
Furthermore, in view of Yamaguchi et al. (U.S. Pub. 2012/0141742 A1) or Noda et al. (U.S. Pub. No. 2007/0299416 A1), the ridges can be formed in such a way that recovery after significant  compression [Yamaguchi; 0011, Table 1] [Noda; 0138, 0147, 0242] is obvious and motivated.
Regarding Hammons 1, Hammons 2, and partially Aritizi
Hammons 1 and Hammons 2 teach a central region comprising apertures and optionally tufts and side and/or end regions comprising tufts (three-dimensional structures) that provide a change in density, thickness, and/or basis weight depending on their method of formation.
Bond et al. (U.S. Pub. No. 2010/0310845 A1) teaches the formation of tufts for fluid permeable webs able to maintain thickness/caliper even upon forces induced during 
Strube et al. (U.S. Pub. No. 2016/0074253 A1) also provides at least some values within the claimed range at 35 kPa for similar structures or would have provided an obvious modification thereof.
The product-by-process language in combination with the claimed compressibility/recoverability are directed to specific three-dimensional features not found elsewhere in the prior art, except for as recited below.

Regarding the amending of the second visually discernible zone as comprising a pattern of second three-dimensional features and a pattern of apertures as claimed:
This was to overcome the combination of Aritizi with Neton et al. (U.S. Pub. No. 2017/0259524 A1), wherein the embossments in the non-apertured and apertured zones (Figs. 47-48) would be formed using the improved process of Neton.
This was also to avoid any obvious type double patenting issues with current patents or potential patents filed before (or concurrently) such as 15/221,628, 10,888,471, 10,934,645, which teach the three-dimensional features as claimed, improving upon prior art embossments and/or hydroentangling (such as those suggested in above references), usable as a topsheet. Hammons 1, Hammons 2, Aritizi provide teachings regarding distribution of a pattern of apertures and patterns of formed structures, which are formed around and may be formed among the apertures, to form visually discernible areas, but it is unclear whether the patterns of apertures and the patterns of three-dimensional features, even if one were to form the first and 
This was also to bring the three-dimensional nonwoven commensurate in scope with the results as disclosed in the specification which are directed to an entirely three-dimensional nonwoven substrate.

Allowable Subject Matter
Claims 1-4, 6-22, and 26-28 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that as set forth in the Office action mailed March 17th, 2021 and as recited above.
The three-dimensional nonwoven substrate comprising at least one non-apertured first visually discernible zone and a second apertured first visually discernible zone as claimed and comprising the compressibility as claimed is not taught or suggested in the discovered prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but is considered pertinent to Applicant's disclosure is cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 11th, 2021